Exhibit 10.1

 

EQGP SERVICES, LLC
2012 LONG-TERM INCENTIVE PLAN

 

(As amended and restated effective February 22, 2019)

 

SECTION 1.               PURPOSES

 

1.01.       The purpose of the 2012 Long-Term Incentive Plan (the “Plan”) of
EQGP Services, LLC (the “Company”), the general partner of EQM Midstream
Partners, LP (the “Partnership), is to assist the Company and the Partnership in
attracting, retaining and motivating Employees and Non-Employee Directors of
outstanding ability and to align their interests with those of the unitholders
of the Partnership. The Plan was originally established by EQM Midstream
Services, LLC (formerly known as EQT Midstream Services, LLC), and in connection
with the consummation of the transactions contemplated by the Agreement and Plan
of Merger dated as of February 13, 2019, by and among Equitrans Midstream
Corporation (“Equitrans Midstream”), Equitrans Gathering Holdings, LLC,
Equitrans Midstream Holdings, LLC, EQM GP Corporation, the Partnership, EQM
Midstream Services, LLC, Equitrans Merger Sub, LP, Equitrans Transaction Sub GP,
LLC, EQGP Holdings, LP, and the Company, the Company has assumed the sponsorship
of the Plan.

 

SECTION 2.               DEFINITIONS; CONSTRUCTION

 

2.01.       Definitions. In addition to the terms defined elsewhere in the Plan,
the following terms as used in the Plan shall have the following meanings when
used with initial capital letters:

 

2.01.1.       “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity
that directly or through one or more intermediaries controls, is controlled by
or is under common control with, the Company.

 

2.01.2.       “Award” means any Option, Unit Appreciation Right, Restricted
Unit, Phantom Unit, Performance Award or Other Unit-Based Award, or any other
right or interest relating to Units or cash granted under the Plan.

 

2.01.3.       “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.

 

2.01.4.       “Board” means the Company’s Board of Managers. Members of the
Board are referred to herein as “directors.”

 

2.01.5.       “Cause,” unless otherwise determined by the Committee, when used
with respect to the termination of employment or service of a Participant
includes:

 

(a)           the conviction of a felony, a crime of moral turpitude or fraud or
having committed fraud, misappropriation or embezzlement in connection with the
performance of his duties;

 

(b)           willful and repeated failures to substantially perform his
assigned duties; or

 

1

--------------------------------------------------------------------------------



 

(c)           a violation of any express significant policies of the Company or
an Affiliate.

 

For purposes of this Section 2.01.5, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant in bad faith and without reasonable belief that such
action or omission was in the best interest of the Company.

 

2.01.6.       “Code” means the Internal Revenue Code of 1986, as amended from
time to time, together with rules, regulations and interpretations promulgated
thereunder. References to particular sections of the Code shall include any
successor provisions.

 

2.01.7.       “Change of Control” has the meaning provided in Section 9.03.

 

2.01.8.       “Committee” means the Board or any committee of the Board as may
be designated by the Board to administer the Plan, provided however, that any
member of a committee participating in the taking of any action under the Plan
shall qualify as (1) a “non-employee director” as then defined under Rule 16b-3
or any successor rule and (2) an “independent” director under the rules of the
New York Stock Exchange.

 

2.01.9.       “DER” or “Distribution Equivalent Right” means a right to receive
an amount in cash or additional Awards equal to the cash distributions made by
the Partnership with respect to a Unit during a specified period.

 

2.01.10.     “Disability” of a Participant has the meaning set forth in
Section 409A of the Code and, as of the effective date of the Plan, means that
the Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer.

 

2.01.11.     “Employee” means an employee of the Company or any of its
Affiliates.

 

2.01.12.     “Equitrans Midstream” means Equitrans Midstream Corporation, a
Pennsylvania corporation.

 

2.01.13.     “Equitrans Midstream Corporation Long-Term Incentive Plan” means
the Equitrans Midstream Corporation 2018 Long-Term Incentive Plan, as may be
amended, supplemented or restated from time to time, or any successor plan.

 

2.01.14.     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.01.15.     “Fair Market Value” of Units or any shares of stock or other
securities shall be the closing price per unit for the date as of which Fair
Market Value is to be determined in the principal market in which such Units or
other securities are traded, as quoted in the printed or the electronic version
of The Wall Street Journal (or in such other

 

2

--------------------------------------------------------------------------------



 

reliable printed or electronic publication as the Committee, in its discretion,
may determine to rely upon). If the Fair Market Value of Units on any date
cannot be determined on the basis set forth in the preceding sentence, or if a
determination is required as to the Fair Market Value on any date of property
other than units, the Committee shall determine the Fair Market Value of such
Units or other property on such date by such method as the Committee determines
in good faith to be reasonable and in compliance with Section 409A of the Code.
Fair Market Value shall be determined without regard to any restriction other
than a restriction that, by its terms, will never lapse.

 

2.01.16.     “Non-Employee Director” means a non-employee director of the
Company or any of its Affiliates.

 

2.01.17.     “Omnibus Agreement” means that certain Omnibus Agreement, dated as
of November 13, 2018, by and among the EQM Midstream Services, LLC, the
Partnership and Equitrans Midstream, as may be amended, supplemented or restated
from time to time.

 

2.01.18.     “Option” means a right, granted under Section 6.02 hereof, to
purchase Units at a specified price during specified time periods.

 

2.01.19.     Other Unit-Based Award” means an Award, granted under Section 6.07
hereof, that is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Units.

 

2.01.20.     “Parent” means a corporation, limited liability company,
partnership or other entity that, directly or indirectly, owns or beneficially
owns a majority of the voting power of the Company.

 

2.01.21.     “Participant” means an Employee or a Non-Employee Director who is
granted an Award under the Plan.

 

2.01.22.     “Performance Award,” “Performance Goal” and “Performance Period”
shall have the meanings provided in Section 6.06.

 

2.01.23.     “Phantom Unit” shall have the meaning provided in Section 6.05.

 

2.01.24.     “Qualified Business Criteria” shall have the meaning provided in
Section 6.06(iii).

 

2.01.25.     “Restricted Units” means Units, granted under Section 6.04 hereof,
that are subject to certain restrictions.

 

2.01.26.     “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended
from time to time, or any successor to such Rule promulgated by the Securities
and Exchange Commission under Section 16 of the Exchange Act.

 

2.01.27.     “Unit” or “Common Unit” means a common Unit of the Partnership, and
such other securities of the Partnership or other entity as may be substituted
for Units pursuant to Section 8.01 hereof.

 

3

--------------------------------------------------------------------------------



 

2.01.28.     “Unit Appreciation Right” means an award granted under Section 6.03
hereof.

 

2.01.29.     “Subsidiary” means any corporation, limited liability company,
partnership or other entity in an unbroken chain of entities beginning with the
Company or the Partnership, if each of the entities other than the last entity
in the chain owns stock or other ownership interests possessing at least 50% of
the total combined voting power in one of the other entities in the chain.

 

2.02.       Construction. For purposes of the Plan, the following rules of
construction shall apply:

 

2.02.1.       The word “or” is disjunctive but not necessarily exclusive.

 

2.02.2.       Words in the singular include the plural; words in the plural
include the singular; words in the neuter gender include the masculine and
feminine genders, and words in the masculine or feminine gender include the
other and neuter genders.

 

SECTION 3.               ADMINISTRATION

 

3.01.       The Plan shall be administered by the Committee.

 

The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

 

(i)            to designate Participants;

 

(ii)           to determine the type or types of Awards to be granted to each
Participant;

 

(iii)          to determine the number of Awards to be granted, the number of
Units or amount of cash or other property to which an Award will relate, the
terms and conditions of any Award (including, but not limited to, any exercise
price, grant price or purchase price, any limitation or restriction, any
schedule for lapse of limitations, forfeiture restrictions or restrictions on
exercisability or transferability, and accelerations or waivers thereof, based
in each case on such considerations as the Committee shall determine), and all
other matters to be determined in connection with an Award;

 

(iv)          to determine whether, to what extent and under what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in
cash, Units, other Awards or other property, or an Award may be accelerated,
vested, canceled, forfeited, exchanged or surrendered;

 

(v)           to interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan;

 

(vi)          to prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

4

--------------------------------------------------------------------------------



 

(vii)         to adopt, amend, suspend, waive and rescind such rules and
regulations as the Committee may deem necessary or advisable to administer the
Plan;

 

(viii)        to correct any defect or supply any omission or reconcile any
inconsistency, and to construe and interpret the Plan, the rules and
regulations, any Award Agreement or other instrument entered into or Award made
under the Plan;

 

(ix)          to make all other decisions and determinations as may be required
under the terms of the Plan or as the Committee may deem necessary or advisable
for the administration of the Plan;

 

(x)           to make such filings and take such actions as may be required from
time to time by appropriate state, regulatory and governmental agencies; and

 

(xi)          adopt such modifications, procedures, and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or any Affiliate may operate, in order to
assure the viability of the benefits of Awards granted to participants located
in such other jurisdictions and to meet the objectives of the Plan.

 

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, the Partnership, Affiliates,
Participants, any person claiming any rights under the Plan from or through any
Participant, Employees, Non-Employee Directors and unitholders. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate, within limits and subject to the terms it
may establish from time to time, the authority to perform administrative
functions under the Plan and, with respect to Participants who are not subject
to Section 16 of the Exchange Act, to grant Awards and take such actions and
perform such functions under the Plan as the Committee may specify.
Specifically, and without limiting the foregoing, the Committee may delegate to
the Compensation Committee of the Board of Directors of Equitrans Midstream all
of the powers of the Committee hereunder with respect to Awards granted
hereunder to employees of Equitrans Midstream or its subsidiaries. Each member
of the Committee shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him by an Employee, the Company’s
independent certified public accountants, or any executive compensation
consultant or other professional retained by the Company and/or the Committee to
assist in the administration of the Plan.

 

SECTION 4.               UNITS SUBJECT TO THE PLAN

 

4.01.       The maximum net number of Units that may be issued and in respect of
which Awards may be granted under the Plan shall be 2,000,000 Units, subject to
adjustment as provided in Section 8.01, which may be used for all forms of
Awards. Each Unit issued under the Plan pursuant to an Award other than (i) an
Option or other purchase right for which the Participant pays the Fair Market
Value for such Unit measured as of the grant date, or (ii) a Unit Appreciation
Right having a Base Price equal to the Fair Market Value of a Unit as of the
grant date, shall reduce the number of available Units by two (2).

 

5

--------------------------------------------------------------------------------



 

For purposes of this Section 4.01, the number of Units to which an Award relates
shall be counted against the number of Units available under the Plan at the
time of grant of the Award, unless such number of Units cannot be determined at
that time, in which case the number of Units actually distributed pursuant to
the Award shall be counted against the number of Units available under the Plan
at the time of distribution; provided, however, that Awards related to or
retroactively added to, or granted in tandem with, substituted for or converted
into, other Awards shall be counted or not counted against the number of Units
reserved and available under the Plan in accordance with procedures adopted by
the Committee so as to ensure appropriate counting but avoid double counting.

 

If any Units to which an Award relates are forfeited, or payment is made to the
Participant in the form of cash, cash equivalents or other property other than
Units, or the Award otherwise terminates without payment being made to the
Participant in the form of Units, any Units counted against the number of Units
available under the Plan with respect to such Award shall, to the extent of any
such forfeiture, alternative payment or termination, again be available for
Awards under the Plan. Notwithstanding the foregoing, the following Units shall
not become available for purposes of the Plan: (1) Units previously owned or
acquired by the Participant that are delivered to the Company, or withheld from
an Award, to pay the exercise price, or (2) Units that are delivered or withheld
for purposes of satisfying a tax withholding obligation. Any Units distributed
pursuant to an Award may consist, in whole or part, of authorized and unissued
Units, including Units repurchased by the Company for purposes of the Plan.

 

SECTION 5.               ELIGIBILITY

 

5.01.       Awards may be granted only to individuals who are active Employees
(including, without limitation, Employees who also are directors or officers) or
Non-Employee Directors.

 

SECTION 6.               SPECIFIC TERMS OF AWARDS

 

6.01.       General. Subject to the terms of the Plan and any applicable Award
Agreement, Awards may be granted as set forth in this Section 6. In addition,
the Committee may impose on any Award or the exercise thereof, at the date of
grant or thereafter (subject to the terms of Section 10.01), such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine, including separate escrow provisions and terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant. Except as required by applicable law, Awards may be granted for no
consideration other than prior and/or future services. Awards may be granted in
conjunction with, or in satisfaction of, awards under the Equitrans Midstream
Long-Term Incentive Plan.

 

6.02.       Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 

(i)            Exercise Price. The exercise price per Unit of an Option shall
not be less than 100% of the Fair Market Value of a Unit on the date of grant of
such Option.

 

(ii)           Option Term. The term of each Option shall be determined by the
Committee, except that no Option (other than nonstatutory Options granted to
Participants outside the United States) shall be exercisable after the
expiration of ten years from the

 

6

--------------------------------------------------------------------------------



 

date of grant. The Option shall be evidenced by a form of written Award
Agreement, and subject to the terms thereof.

 

(iii)          Times and Methods of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, the
methods by which the exercise price may be paid or deemed to be paid, and the
form of such payment, including, without limitation, cash, Units, or other
property or any combination thereof, having a Fair Market Value on the date of
exercise equal to the exercise price, provided, however, that (1) in the case of
a Participant who is at the time of exercise subject to Section 16 of the
Exchange Act, any portion of the exercise price representing a fraction of a
Unit shall in any event be paid in cash or in property other than any equity
security (as defined by the Exchange Act) of the Company and (2) Units delivered
or withheld may be subject to terms and conditions imposed by the Committee.

 

Units may be withheld from the exercise or delivered in payment of the exercise
price of an Option, if authorized by the Committee, which in the case of
delivery may be accomplished through the effective transfer to the Company of
Units held by a broker or other agent. Unless otherwise determined by the
Committee, the Company will also cooperate with any person exercising an Option
who participates in a cashless exercise program of a broker or other agent under
which all or part of the Units received upon exercise of the Option are sold
through the broker or other agent, for the purpose of paying the exercise price
of an Option. In such case, the date of exercise shall be deemed to be the date
on which an irrevocable notice of exercise is received by the Company, legal
ownership of the option Units shall pass to the optionee on such exercise date,
and the exercise price shall be delivered to the Company by the settlement date.

 

(iv)          Termination of Employment. In the case of Participants who are
Employees, unless otherwise determined by the Committee and reflected in the
Award Agreement:

 

(A)          If a Participant shall die while employed by the Company or an
Affiliate or during a period following termination of employment during which an
Option otherwise remains exercisable under this Section 6.02(iv) or terminate
employment due to Disability, Options granted to the Participant, to the extent
exercisable at the time of the Participant’s death or termination of employment
due to Disability, may be exercised within one year after the date of the
Participant’s death or termination due to Disability, but not later than the
expiration date of the Option, by the Participant, or executor or administrator
of the Participant’s estate or by the person or persons to whom the Participant
shall have transferred such right by will, by the laws of descent and
distribution or, if permitted by the Committee, by inter vivos transfer.

 

(B)          If the employment of a Participant with the Company or an Affiliate
shall be involuntarily terminated under circumstances that would qualify the
Participant for benefits under any Company severance plan or arrangement,
Options granted to the Participant, to the extent exercisable at the date of the
Participant’s termination of employment, may be exercised within 90 days after
the

 

7

--------------------------------------------------------------------------------



 

date of termination of employment, but not later than the expiration date of the
Option.

 

(C)          Subject to Section 9.02, if the Participant voluntarily terminates
employment with the Company or an Affiliate for any reason, including
retirement, Options granted to the Participant, whether exercisable or not,
shall terminate immediately upon the termination of employment of the
Participant.

 

(D)          Except to the extent an Option remains exercisable under paragraph
(A) or (B) above or under Section 9.02, any Option granted to a Participant
shall terminate immediately upon the termination of employment of the
Participant with the Company and/or an Affiliate.

 

(v)           Termination of Service. In the case of Participants who are
Non-Employee Directors, unless otherwise determined by the Committee and
reflected in the Award Agreement:

 

(A)          If a Participant shall die while in service as a director of the
Company or an Affiliate or during a period following termination of service
during which an Option otherwise remains exercisable under this Section 6.02(v),
Options granted to the Participant, to the extent exercisable at the time of the
Participant’s death, may be exercised within three years after the date of the
Participant’s death, but not later than the expiration date of the Option, by
the executor or administrator of the Participant’s estate or by the person or
persons to whom the Participant shall have transferred such right by will or by
the laws of descent and distribution or, if permitted by the Committee, by inter
vivos transfer.

 

(B)          If the service of a Participant as a director of the Company or an
Affiliate shall be terminated for reasons other than removal for cause by the
Board or a court pursuant to applicable law, Options granted to the Participant,
to the extent exercisable at the date of the Participant’s termination of
service, may be exercised within three years after the date of termination of
service, but not later than the expiration date of the Option.

 

(C)          Except to the extent an Option remains exercisable under paragraph
(A) or (B) above or under Section 9.02, any Option granted to a Participant
shall terminate immediately upon the termination of service of the Participant
as a director of the Company and/or an Affiliate.

 

(vi)          Individual Limit on Options and Unit Appreciation Rights. The
aggregate number of Units for which Options and Unit Appreciation Rights may be
granted under the Plan to any single Participant in any calendar year shall not
exceed 150,000 Units.

 

(vii)         Prohibition on Repricing. Except as otherwise provided in
Section 8, the exercise price of an Option may not be reduced, directly or
indirectly by cancellation and regrant or otherwise, without the prior approval
of the unitholders of the Partnership. In addition, the Company may not, without
the prior approval of unitholders of the

 

8

--------------------------------------------------------------------------------



 

Partnership, repurchase an Option for value from a Participant if the current
Fair Market Value of the Units is lower than the exercise price per Unit of the
Option

 

(viii)        Section 409A Limits. Notwithstanding anything in this Plan or any
Award Agreement, no Option shall provide for DERs or have any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

 

(ix)          Reload Rights. No Option shall be granted with reload rights.

 

6.03.       Unit Appreciation Rights. The Committee is authorized to grant Unit
Appreciation Rights on the following terms and conditions:

 

(i)            Price of Unit Appreciation Rights. The base price for Unit
Appreciation Rights (the “Base Price”) shall be such price as the Committee, in
its sole discretion, shall determine but shall not be less than one hundred
percent (100%) of the Fair Market Value per Unit covered by the Unit
Appreciation Right on the date of grant.

 

(ii)           Payment of Unit Appreciation Rights. Unit Appreciation Rights
shall entitle the Participant upon exercise to receive the amount by which the
Fair Market Value of a Unit on the date of exercise exceeds the Base Price of a
Unit Appreciation Right, multiplied by the number of units in respect of which
the Unit Appreciation Right shall have been exercised. In the sole discretion of
the Committee, the Company may pay all or any part of its obligation arising out
of a Unit Appreciation Right exercise in cash, Units or any combination thereof.
Payment shall be made by the Company upon the date of exercise.

 

(iii)          Term and Exercise of Unit Appreciation Rights. The term of any
Unit Appreciation Right granted under the Plan shall be for such period as the
Committee shall determine, but for not more than ten years from the date of
grant thereof. Each Unit Appreciation Right shall be subject to earlier
termination under the rules applicable to Options as provided in
Section 6.02(iv) and (v) hereof. Each Unit Appreciation Right granted under the
Plan shall be exercisable on such date or dates during the term thereof and for
such number of Units as may be provided in the Award Agreement.

 

(iv)          Prohibition on Repricing. Except as otherwise provided in
Section 8, the base price of a Unit Appreciation Right may not be reduced,
directly or indirectly by cancellation and regrant or otherwise, without the
prior approval of the unitholders of the Partnership. In addition, the Company
may not, without the prior approval of unitholders of the Partnership,
repurchase a Unit Appreciation Right for value from a Participant if the current
Fair Market Value of the Units is lower than the Base Price per Unit of the Unit
Appreciation Right.

 

(v)           Section 409A Limits. Notwithstanding anything in this Plan or any
Award Agreement, no Unit Appreciation Right shall provide for DERs or have any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Unit Appreciation Right.

 

9

--------------------------------------------------------------------------------



 

6.04.       Restricted Units. The Committee is authorized to grant Restricted
Units to Participants on the following terms and conditions:

 

(i)            Issuance and Restrictions. Restricted Units shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Units or the right to receive distributions thereon), which
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments or otherwise, as the Committee shall
determine at the time of grant or thereafter. The restriction period applicable
to Restricted Units (other than Restricted Units granted to Non-Employee
Directors) shall, in the case of a time based restriction period, be not less
than three years, with no more frequent than annual ratable vesting over such
period or, in the case of a performance based restriction period, be not less
than one year; provided, however, that up to 50,000 Units may be granted as
Restricted Units or Phantom Units, in either case with no minimum vesting
period.

 

(ii)           Forfeiture. Except as otherwise determined by the Committee at
the time of grant or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Units that are at that time
subject to restrictions shall be forfeited and reacquired by the Company for no
consideration; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, that restrictions on Restricted Units
shall be waived in whole or in part in the event of terminations resulting from
specified causes.

 

(iii)          Certificates for Units. Restricted Units granted under the Plan
may be evidenced in such manner as the Committee shall determine, including,
without limitation, issuance of certificates representing Units, which may be
held in escrow or recordation in book entry form. Certificates representing
Restricted Units shall be registered in the name of the Participant and shall
bear an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Units.

 

6.05.       Phantom Units. The Committee may, subject to the provisions of the
Plan and such other terms and conditions as it may prescribe, grant Phantom
Units to Participants.

 

(i)            Issuance and Restrictions. The restricted period applicable to
Phantom Units (other than Phantom Units granted to Non-Employee Directors)
shall, in the case of a time based restriction, be not less than three years,
with no more frequent than annual ratable vesting over such period or, in the
case of a performance based restriction, be not less than one year; provided,
however, that up to 50,000 Units may be granted as Phantom Units or Restricted
Units, in either case with no minimum vesting period. The Committee may also
provide the right to receive DERs on Phantom Units, on a current, reinvested
and/or restricted basis.

 

(ii)           Forfeiture. Except as otherwise determined by the Committee at
the time of grant or thereafter, upon termination of employment or service
during the applicable restriction period, Phantom Units that at that time are
subject to restrictions shall be forfeited; provided, however, that the
Committee may provide, by rule or regulation or in

 

10

--------------------------------------------------------------------------------



 

any Award Agreement, that restrictions on Phantom Units shall be waived in whole
or in part in the event of terminations resulting from specified causes.

 

(iii)          Payment. Unless otherwise determined by the Committee and
provided in an Award Agreement, during the two and one-half months following the
end of the calendar year in which vesting occurs, the Company shall pay to the
Participant in cash an amount equal to the number of Phantom Units vested
multiplied by the Fair Market Value of a Unit on such date. Notwithstanding the
foregoing sentence, the Committee shall have the authority, in its discretion,
to determine that the obligation of the Company shall be paid in Units or part
in cash and part in Units.

 

6.06.       Performance Awards. The Committee is authorized to grant Performance
Awards to Participants on the following terms and conditions:

 

(i)            General. A Performance Award shall represent a right to receive
Units, cash, other property or any combination thereof based on the achievement,
or the level of achievement, during a specified Performance Period of one or
more Performance Goals established by the Committee at the time of the Award.
Performance Periods for Performance Awards shall be no less than one year in
duration.

 

(ii)           Terms. At or prior to the time a Performance Award is granted,
the Committee shall cause to be set forth in the Award Agreement or otherwise in
writing (1) the Performance Goals applicable to the Award and the Performance
Period during which the achievement of the Performance Goals shall be measured,
(2) the number of Units or amount that may vest or be earned by the Participant
based on the achievement, or the level of achievement, of the Performance Goals
or the formula by which such number of Units or amount shall be determined and
(3) such other terms and conditions applicable to the Award as the Committee
may, in its discretion, determine to include therein. The terms for such Award
so established by the Committee shall be objective such that a third party
having knowledge of the relevant facts could determine whether or not any
Performance Goal has been achieved, or the extent of such achievement, and the
amount, if any, that has been earned by the Participant based on such
performance. The Committee may retain the discretion to reduce (but not to
increase) the amount of a Performance Award or a number of Units that will be
earned based on the achievement of Performance Goals. When the Performance Goals
are established, the Committee shall also specify the manner in which the level
of achievement of such Performance Goals shall be calculated and the weighting
assigned to such Performance Goals. The Committee may determine and specify
within the first 90 days of the Performance Period that unusual items or certain
specified events or occurrences, including changes in accounting standards or
tax laws and the effects of non-operational items or extraordinary items as
defined by generally accepted accounting principles or international financial
reporting standards as specified by the Committee, shall be excluded from the
calculation.

 

(iii)          Performance Goals. “Performance Goals” shall mean one or more
preestablished, objective measures of performance during a specified Performance
Period, selected by the Committee in its discretion. Such Performance Goals may
be based upon one or more of the following objective performance measures
(“Qualified Business

 

11

--------------------------------------------------------------------------------



 

Criteria”): earnings per unit, earnings per unit growth, revenue growth,
revenues, expenses, return on equity, return on total capital, return on assets,
earnings (such as net income, EBIT and similar measures), earnings growth, cash
flow (such as EBITDA, cash available for distributions and similar measures),
unit price, economic value added, gross margin, operating income, volumes
metrics (such as volumes transported or gathered and similar measures),
operating efficiency metrics (such as unit operating expense measures, general &
administrative expenses (“G&A”) per mcf, G&A per customer and other G&A metrics,
unit gathering and compression expenses and other midstream efficiency measures,
lost and unaccounted for gas metrics, compressor, pipeline or processing
downtime and similar measures), construction efficiency metrics (such as timely
completion, cost within budget and similar measures), gas storage metrics (such
as lease acquisitions and divestures), customer services measures (such as wait
time, on-time service, calls answered and similar measures) or total unitholder
return. Performance Goals based on such Qualified Business Criteria may be based
either on the performance of the Company, one or more Subsidiaries or other
Affiliates, any branch, department, business unit or other portion thereof under
such measure for the Performance Period and/or upon a comparison of such
performance with the performance of a peer group of corporations, prior Company
performance or other measure selected or defined by the Committee at the time of
grant. Performance Goals with respect to Qualified Business Criteria may be
specified in absolute terms, in percentages, or in terms of growth from period
to period or growth rates over time, as well as measured relative to the
performance of a group of comparator companies, or a published or special index,
or a stock market index, that the Committee deems appropriate. Performance Goals
need not be based upon an increase or positive result under a business criterion
and could include, for example, the maintenance of the status quo or the
limitation of economic losses (measured, in each case, by reference to a
specific business criterion).

 

(iv)          Committee Certification. Following completion of the applicable
Performance Period, and prior to any payment of or release of Units pursuant to
a Performance Award to the Participant, the Committee (or the Compensation
Committee of the Board of Directors of Equitrans Midstream with respect to
Performance Awards granted hereunder to employees of Equitrans Midstream or its
subsidiaries) shall determine in accordance with the terms of the Award and
shall certify in writing whether the applicable Performance Goal or Goals were
achieved, or the level of such achievement, and the amount, if any, earned by
the Participant based upon such performance. For this purpose, approved minutes
of the meeting of the Committee at which certification is made shall be
sufficient to satisfy the requirement of a written certification. Performance
Awards are not intended to provide for the deferral of compensation, such that
payment for earned Performance Awards shall be paid within two and one-half
months following the end of the calendar year in which the Performance Period
ends or upon vesting, as may be required to avoid characterization of such
Awards as deferred compensation under Section 409A of the Code.

 

(v)           Maximum Individual Performance Award Payments. In any one calendar
year, the maximum amount that may be earned by any single Participant for
Performance Awards shall be the sum of (a) $2,000,000 for Performance Awards
granted under the Plan and payable in cash or property (other than Units) and
(b) 100,000 Units for Performance Awards granted under the Plan and payable in
Units. For purposes of applying these limits

 

12

--------------------------------------------------------------------------------



 

in the case of multi-year Performance Periods, the amount or number of Units
deemed earned in any one calendar year is the total amount paid or Units earned
for the Performance Period divided by the number of calendar years in the
Performance Period. In applying this limit, the amount of any cash or the Fair
Market Value or number of any Units or other property earned by a Participant
shall be measured as of the close of the final year of the Performance Period
regardless of the fact that certification by the Committee and actual payment or
release of restrictions to the Participant may occur in a subsequent calendar
year or years.

 

6.07.       Other Unit-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that are denominated or payable in, valued in whole or in part by reference to,
or otherwise based on, or related to, Units, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation,
purchase rights, Units awarded that are not subject to any restrictions or
conditions, convertible securities, exchangeable securities or other rights
convertible or exchangeable into Units, as the Committee in its discretion may
determine. In the discretion of the Committee, such Other Unit Based Awards,
including Units, or other types of Awards authorized under the Plan, may be used
in connection with, or to satisfy obligations of the Company or an Affiliate
under, other compensation or incentive plans, programs or arrangements of the
Company or any Affiliate for eligible Participants.

 

The Committee shall determine the terms and conditions of Other Unit-Based
Awards. Units or securities delivered pursuant to a purchase right granted under
this Section 6.07 shall be purchased for such consideration, paid for by such
methods and in such forms, including, without limitation, cash, Units delivered
or withheld, or other property or any combination thereof, as the Committee
shall determine, but the value of such consideration shall not be less than the
Fair Market Value of such Units or other securities on the date of grant of such
purchase right. Delivery of Units or other securities in payment of a purchase
right, if authorized by the Committee, may be accomplished through the effective
transfer to the Company of Units or other securities held by a broker or other
agent. Unless otherwise determined by the Committee, the Company will also
cooperate with any person exercising a purchase right who participates in a
cashless exercise program of a broker or other agent under which all or part of
the Units or securities received upon exercise of a purchase right are sold
through the broker or other agent, or under which the broker or other agent
makes a loan to such person, for the purpose of paying the exercise price of a
purchase right. Notwithstanding the preceding sentence, unless the Committee, in
its discretion, shall otherwise determine, the exercise of the purchase right
shall not be deemed to occur, and no Units or other securities will be issued by
the Company upon exercise of a purchase right, until the Company has received
payment in full of the exercise price. Units, securities, cash or other payments
made with respect to particular Other Unit-Based Awards that may constitute
deferred compensation under Section 409A of the Code may only be payable upon a
permissible payment event under Section 409A of the Code and the terms and
conditions of such awards shall be in compliance with such, and all related,
requirements.

 

6.08.       DERs. The Committee is authorized to grant DERs with respect to any
Awards granted hereunder (other than Options or Unit Appreciation Rights),
subject to such terms and conditions as may be selected by the Committee;
provided that, subject to Section 12.04 hereof, no distributions shall be paid
or distributed in advance of the vesting of the underlying Award.

 

13

--------------------------------------------------------------------------------



 

DERs shall entitle the Participant to receive payments equal to distributions
with respect to all or a portion of the number of Units subject to the Award, as
determined by the Committee. The Committee may provide that DERs will be deemed
to have been reinvested in additional Units, or otherwise reinvested. To the
extent that DERs are deemed to be reinvested in additional Units with respect to
an Award, such additional Units shall, as the time of such deemed reinvestment,
be included in the number of Units as to which the host Award relates for
purposes of the unit limits of Section 4.01 of the Plan.

 

SECTION 7.               GENERAL TERMS OF AWARDS

 

7.01.       Stand-Alone, Tandem and Substitute Awards. Awards granted under the
Plan may, in the discretion of the Committee, be granted either alone or in
addition to, or in tandem with, any other Award granted under the Plan or any
award granted under any other plan, program or arrangement of the Company or any
Affiliate (subject to the terms of Section 10.01) or any business entity
acquired or to be acquired by the Company or an Affiliate. Awards granted in
addition to or in tandem with other Awards or awards may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

 

7.02.       Decisions Required to be Made by the Committee. Other provisions of
the Plan and any Award Agreement notwithstanding, if any decision regarding an
Award or the exercise of any right by a Participant, at any time such
Participant is subject to Section 16 of the Exchange Act, is required to be made
or approved by the Committee in order that a transaction by such Participant
will be exempt under Rule 16b-3, then the Committee shall retain full and
exclusive power and authority to make such decision or to approve or disapprove
any such decision by the Participant.

 

7.03.       Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee; provided, however, that in no event shall
the term of any Option (other than a nonstatutory Option granted to a
Participant outside the United States) exceed a period of ten years from the
date of its grant.

 

7.04.       Form of Payment of Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments or substitutions to be made by the Company
upon the grant, exercise or other payment or distribution of an Award may be
made in such forms as the Committee shall determine at the time of grant or
thereafter (subject to the terms of Section 10.01), including, without
limitation, cash, Units, or other property or any combination thereof, in each
case in accordance with rules and procedures established, or as otherwise
determined, by the Committee.

 

7.05.       Limits on Transfer of Awards; Beneficiaries. No right or interest of
a Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any person other than the Company or an Affiliate, or shall be subject
to any lien, obligation or liability of such Participant to any person other
than the Company or an Affiliate. Except to the extent otherwise determined by
the Committee with respect to Awards, no Award and no rights or interests
therein shall be assignable or transferable by a Participant otherwise than by
will or the laws of descent and distribution, and any Option or other right to
purchase or acquire Units granted to a Participant under the Plan shall be
exercisable during the Participant’s lifetime only by such Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from

 

14

--------------------------------------------------------------------------------



 

or through any Participant shall be subject to all the terms and conditions of
the Plan and any Award Agreement applicable to such Participant as well as any
additional restrictions or limitations deemed necessary or appropriate by the
Committee.

 

7.06.       Registration and Listing Compliance. No Award shall be paid and no
Units or other securities shall be distributed with respect to any Award in a
transaction subject to the registration requirements of the Securities Act of
1933, as amended, or any state securities law or subject to a listing
requirement under any listing agreement between the Company and any national
securities exchange, and no Award shall confer upon any Participant rights to
such payment or distribution until such laws and contractual obligations of the
Company have been complied with in all material respects. Except to the extent
required by the terms of an Award Agreement or another contract between the
Company and the Participant, neither the grant of any Award nor anything else
contained herein shall obligate the Company to take any action to comply with
any requirements of any such securities laws or contractual obligations relating
to the registration (or exemption therefrom) or listing of any Units or other
securities, whether or not necessary in order to permit any such payment or
distribution.

 

7.07.       Evidence of Ownership; Trading Restrictions. Units delivered under
the terms of the Plan may be recorded in book entry or electronic form or issued
in the form of certificates. Units delivered under the terms of the Plan shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under federal or state securities laws, rules and regulations
thereunder, and the rules of any national securities exchange or automated
quotation system on which Units are listed or quoted. The Committee may cause a
legend or legends to be placed on any such certificates or issue instructions to
the transfer agent to make appropriate reference to such restrictions or any
other restrictions or limitations that may be applicable to Units. In addition,
during any period in which Awards or Units are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, the Committee
may require any Participant to enter into an agreement providing that
certificates representing Units issuable or issued pursuant to an Award shall
remain in the physical custody of the Company or such other person as the
Committee may designate.

 

SECTION 8.               ADJUSTMENT PROVISIONS

 

8.01.       If a distribution shall be declared upon the Units payable in Units,
the number of Units then subject to any outstanding Options, Unit Appreciation
Rights, Phantom Units, Performance Awards or Other Unit-Based Awards, the number
of Units that may be issued under the Plan but are not then subject to
outstanding Options, Unit Appreciation Rights, Phantom Units, Performance Awards
or Other Unit Based Awards and the maximum number of Units as to which Options,
Unit Appreciation Rights, Phantom Units, Performance Awards or Other Unit-Based
Awards may be granted and as to which Units may be awarded under Sections
6.02(vi) and 6.06(v), shall be adjusted by adding thereto the number of Units
that would have been distributable thereon if such Units had been outstanding on
the date fixed for determining the unitholders entitled to receive such Unit
distribution. Units so distributed with respect to any Restricted Units or
Phantom Units, held in escrow shall also be held by the Company in escrow and
shall be subject to the same restrictions as are applicable to the Restricted
Units or Phantom Units on which they were distributed.

 

15

--------------------------------------------------------------------------------



 

If the outstanding Units shall be changed into or exchangeable for a different
number or kind of units or other securities of the Company or another
corporation, or cash or other property, whether through reorganization,
reclassification, recapitalization, unit split-up, combination of units, merger
or consolidation, then there shall be substituted for each Unit subject to any
then outstanding Option, Unit Appreciation Right, Phantom Unit, Performance
Award or Other Unit-Based Award, and for each Unit that may be issued under the
Plan but that is not then subject to any outstanding Option, Unit Appreciation
Right, Phantom Unit, Performance Award or Other Unit-Based Award, the number and
kind of units or other securities (and in the case of outstanding Options, Unit
Appreciation Rights, Phantom Units, Performance Awards or Other Unit-Based
Awards, the cash or other property) into which each outstanding Unit shall be so
changed or for which each such unit shall be exchangeable. Unless otherwise
determined by the Committee in its discretion, any such units or securities, as
well as any cash or other property, into or for which any Restricted Units or
Phantom Units held in escrow shall be changed or exchangeable in any such
transaction shall also be held by the Company in escrow and shall be subject to
the same restrictions as are applicable to the Restricted Units or Phantom Units
in respect of which such units, securities, cash or other property was issued or
distributed.

 

In case of any adjustment or substitution as provided for in this Section 8.01,
the aggregate exercise price for all Units subject to each then outstanding
Option, Unit Appreciation Right, or other purchase right, prior to such
adjustment or substitution shall be the aggregate exercise price for all units
or other securities (including any fraction), cash or other property to which
such Units shall have been adjusted or which shall have been substituted for
such Units. Any new exercise price per unit shall be carried to at least three
decimal places with the last decimal place rounded upwards to the nearest whole
number.

 

If the outstanding Units shall be changed in value by reason of any spin off,
split off or split up, or distribution in partial liquidation, distribution in
property other than cash, or extraordinary distribution to unitholders, (a) the
Committee shall make any adjustments to any then outstanding Option, Unit
Appreciation Rights, Phantom Units, Performance Award or Other Unit-Based Award,
that it determines are equitably required to prevent dilution or enlargement of
the rights of optionees and awardees that would otherwise result from any such
transaction, and (b) unless otherwise determined by the Committee in its
discretion, any units, securities, cash or other property distributed with
respect to any Restricted Units or Phantom Units held in escrow or for which any
Restricted Units or Phantom Units held in escrow shall be exchanged in any such
transaction shall also be held by the Company in escrow and shall be subject to
the same restrictions as are applicable to the Restricted Units or Phantom Units
in respect of which such units, securities, cash or other property was
distributed or exchanged.

 

No adjustment or substitution provided for in this Section 8.01 shall require
the Partnership to issue or sell a fraction of a Unit or other security.
Accordingly, all fractional Units or other securities that result from any such
adjustment or substitution shall be eliminated and not carried forward to any
subsequent adjustment or substitution. Owners of Restricted Units or Phantom
Units held in escrow shall be treated in the same manner as owners of Units not
held in escrow with respect to fractional Units created by an adjustment or
substitution of Units, except that, unless otherwise determined by the Committee
in its discretion, any cash or other property paid in lieu of a fractional Unit
shall be subject to restrictions similar to those applicable to the Restricted
Units or Phantom Units exchanged therefor.

 

16

--------------------------------------------------------------------------------



 

All adjustments shall be made in a manner compliant with Section 409A of the
Code. Without limiting the foregoing, the Committee shall not make any
adjustments to outstanding Options or Unit Appreciation Rights that would
constitute a modification or substitution of the stock right under Treas. Reg.
§1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Section 409A of the Code.

 

SECTION 9.               CHANGE OF CONTROL PROVISIONS

 

9.01.       Acceleration of Exercisability and Lapse of Restrictions. Unless
otherwise determined by the Committee at the time of grant of an Award or unless
otherwise provided in the applicable Award Agreement, if any Change of Control
shall occur:

 

(i)            all outstanding Awards pursuant to which the Participant may have
exercise rights, the exercise of which is restricted or limited, shall become
fully exercisable;

 

(ii)           all restrictions or limitations, including risks of forfeiture
but excluding performance based restrictions, on outstanding Awards subject to
restrictions or limitations under the Plan shall lapse; and

 

(iii)          all performance criteria and other conditions to payment of
Awards under which payments of cash, Units or other property are subject to
performance conditions shall be deemed to be achieved or fulfilled, measured at
the actual performance level achieved as of the end of the calendar quarter
immediately preceding the date of the Change of Control, and payment of such
Awards on that basis shall be made or otherwise settled at the time of the
Change of Control; provided, however, that, if such Awards constitute deferred
compensation under Section 409A of the Code, the Awards shall vest on the basis
described above but shall remain payable on the date(s) provided in the
underlying Award Agreements.

 

9.02.       Termination of Employment Following Change of Control. If within
three years following the date of any Change of Control the employment or
service of a Participant shall be terminated voluntarily or involuntarily for
any reason other than for Cause, then unless otherwise provided in the
applicable Award Agreement, and in addition to any other rights of post
termination exercise that the Participant (or other holder of the Award) may
have under the Plan or the applicable Award Agreement, any Option, Unit
Appreciation Right or other Award granted to the Participant and outstanding on
the date of the Change of Control, the payment or receipt of which is dependent
upon exercise by the Participant (or other holder of the Award) shall be
exercisable for a period of 90 days following the date of such termination of
employment or service but not later than the expiration date of the Award.

 

9.03.       Definition of Change of Control. For purposes of this Section 9, a
“Change of Control” shall mean any of the following events: (i) a “Change of
Control” of Equitrans Midstream or the Partnership as defined in the Omnibus
Agreement, (ii) a transaction resulting in the general partner of the
Partnership ceasing to be an Affiliate of Equitrans Midstream, or (iii) a
“Change of Control” of Equitrans Midstream as defined in the Equitrans Midstream
Long-Term Incentive Plan. Anything in this definition to the contrary
notwithstanding, with respect to any Award that

 

17

--------------------------------------------------------------------------------



 

is not exempt from but is intended to be compliant with Section 409A of the
Code, no Change of Control shall accelerate payment of such Award unless such
event constitutes an event specified in Section 409A(a)(2)(A)(v) of the Code and
the Treasury Regulations promulgated thereunder.

 

SECTION 10.            AMENDMENTS TO AND TERMINATION OF THE PLAN

 

10.01.     The Board may amend, alter, suspend, discontinue or terminate the
Plan without the consent of unitholders or Participants, except that, without
the approval of the unitholders of the Partnership, no amendment, alteration,
suspension, discontinuation or termination shall be made if unitholder approval
is required by any federal or state law or regulation or by the rules of any
exchange on which the Units may then be listed, or if the amendment, alteration
or other change materially increases the benefits accruing to Participants,
increases the number of Units available under the Plan or modifies the
requirements for participation under the Plan, or if the Board in its discretion
determines that obtaining such unitholder approval is for any reason advisable;
provided, however, that, without the consent of the Participant, no amendment,
alteration, suspension, discontinuation or termination of the Plan may
materially and adversely affect the rights of such Participant under any Award
theretofore granted to him. The Committee may, consistent with the terms of the
Plan, waive any conditions or rights under, amend any terms of, or amend, alter,
suspend, discontinue or terminate, any Award theretofore granted, prospectively
or retrospectively; provided, however, that, without the consent of a
Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him.

 

SECTION 11.            GENERAL PROVISIONS

 

11.01.     No Right to Awards; No Unitholder Rights. No Participant, Employee or
Non-Employee Director shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Participants,
Employees and Non-Employee Directors, except as provided in any other
compensation, fee or other arrangement with the Participant, Employee or
Non-Employee Director. No Award shall confer on any Participant any of the
rights of a unitholder of the Partnership unless and until Units are in fact
issued to such Participant in connection with such Award.

 

11.02.     Withholding. To the extent required by applicable Federal, state,
local or foreign law, the Participant or his successor shall make arrangements
satisfactory to the Company, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with an Award. The Company
shall not be required to issue any Units or make any cash or other payment under
the Plan until such obligations are satisfied.

 

The Company is authorized to withhold from any Award granted or any payment due
under the Plan, including from a distribution of Units, amounts of withholding
taxes due with respect to an Award, its exercise or any payment thereunder, and
to take such other action as the Committee may deem necessary or advisable to
enable the Company and Participants to satisfy obligations for the payment of
such taxes. This authority shall include authority to withhold or receive Units,
Awards or other property and to make cash payments in respect thereof in
satisfaction of such tax obligations.

 

18

--------------------------------------------------------------------------------



 

11.03.     No Right to Employment or Continuation of Service. Nothing contained
in the Plan or any Award Agreement shall confer, and no grant of an Award shall
be construed as conferring, upon any Participant any right to continue in the
employ or service of the Company or any Affiliate or to interfere in any way
with the right of the Company or unitholders to terminate a Participant’s
employment or service at any time or increase or decrease his compensation, fees
or other payments from the rate in existence at the time of granting of an
Award, except as provided in any Award Agreement or other compensation, fee or
other arrangement with the Participant.

 

11.04.     Unfunded Status of Awards; Creation of Trusts. The Plan is intended
to constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Units or other property pursuant to any Award, which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

 

11.05.     No Limit on Other Compensatory Arrangements. Nothing contained in the
Plan shall prevent the Company from adopting other or additional compensation
arrangements (which may include, without limitation, employment agreements with
executives and arrangements that relate to Awards under the Plan), and such
arrangements may be either generally applicable or applicable only in specific
cases. Notwithstanding anything in the Plan to the contrary, the terms of each
Award shall be construed so as to be consistent with such other arrangements in
effect at the time of the Award.

 

11.06.     No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards or other property shall be issued or paid in lieu of fractional
Units or whether such fractional Units or any rights thereto shall be forfeited
or otherwise eliminated.

 

11.07.     Governing Law. The validity, interpretation, construction and effect
of the Plan and any rules and regulations relating to the Plan shall be governed
by the laws of the Commonwealth of Pennsylvania (without regard to the conflicts
of laws thereof), and applicable Federal law.

 

11.08.     Severability. If any provision of the Plan or any Award is or becomes
or is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
Award, it shall be deleted and the remainder of the Plan or Award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or deemed amended or
deleted with respect to any Participant whose rights and obligations under the
Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.

 

19

--------------------------------------------------------------------------------



 

SECTION 12.            SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

 

12.01.     It is intended that the payments and benefits provided under the Plan
and any Award shall either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code. The Plan and all Award Agreements
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

 

12.02.     Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
Agreement by reason of the occurrence of a Change of Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change of Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a change of control, disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Agreement that is permissible under Section 409A. If this provision
prevents the application of a different form of payment of any amount or
benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

 

12.03.     Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4) (vi) (payment of employment taxes): (i) the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated through and paid or provided on the first day of the seventh
month following the Participant’s separation from service (or, if the
Participant dies during such period, within 30 days after the Participant’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
will resume at the end of the Required Delay Period.

 

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the

 

20

--------------------------------------------------------------------------------



 

six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or any committee of the Board, which
shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Plan.

 

12.04.     Timing of Distribution of DERs. Unless otherwise provided in the
applicable Award Agreement, any DERs granted with respect to an Award hereunder
will be paid or distributed no later than the 15th day of the 3rd month
following the later of (i) the calendar year in which the corresponding
distributions were paid to unitholders, or (ii) the first calendar year in which
the Participant’s right to such DERs is no longer subject to a substantial risk
of forfeiture.

 

SECTION 13.            EFFECTIVE DATE AND TERM OF THE PLAN

 

13.01.     The Plan has been approved by the limited partners of the Partnership
and shall become effective on the later of the date of its approval by the Board
or the initial public offering of Units and shall terminate on, and no Awards
may be granted after, the earliest of the date established by the Board or the
Committee, the 10th anniversary of the date the Plan was approved by the limited
partners of the Partnership (or such earlier anniversary, if any, required by
the rules of the exchange on which Units are traded) or the date Units are no
longer available for delivery pursuant to Awards under the Plan. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to such termination, and the authority of the Committee
to amend, alter, adjust, suspend, discontinue, or terminate any such Award or to
waive any conditions or rights under such Award, shall extend beyond such
termination date.

 

21

--------------------------------------------------------------------------------